IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41258
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DAVID FROST,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-01-CR-186-1
                       --------------------
                        September 13, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Frost appeals his sentence following his guilty-plea

conviction for possession of pseudoephedrine with intent to

manufacture methamphetamine in violation of 21 U.S.C.

§ 841(c)(1).   Frost argues that the district court erred in

determining that he was a career offender pursuant to U.S.S.G.

§ 4B1.1.   Frost contends that, despite this court’s ruling to the

contrary in United States v. Jackson, 220 F.3d 635 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41258
                                -2-

2000), cert. denied, 532 U.S. 988 (2001), his two prior

convictions for the Texas crime of unauthorized use of a motor

vehicle are not crimes of violence pursuant to U.S.S.G.

§ 4B1.2(a)(2).   This court reviews “a district court's

interpretation of the sentencing guidelines de novo and its

application of the guidelines to the facts for clear error.”     See

United States v. Cho, 136 F.3d 982, 983 (5th Cir. 1998).

      After Frost was sentenced, we decided United States v.

Charles, __ F.3d __ (5th Cir. Jul. 31, 2002, No. 01-10113) (en

banc), 2002 WL 1764147, *1, in which we overruled Jackson.

Accordingly, Frost's sentence is VACATED, and this case is

REMANDED for re-sentencing in light of Charles.